Mobley, Chief Justice.
This appeal is from a mandamus absolute requiring Meriwether County, by and through the Meriwether County Board of Education, to pay to Rosa Rosser and her minor son certain judgments and *237fi. fas. issued against Meriwether County pursuant to an award of workmen’s compensation because of the death of the husband and father of the claimants.
Submitted February 12, 1973
Decided March 8, 1973.
George C. Kennedy, Ben R. Freeman, for appellants.
Henry N. Payton, for appellees.
The law of this case has been fixed by the decision of the Court of Appeals in Rosser v. Meriwether County, 125 Ga. App. 239 (186 SE2d 788). (Certiorari denied under Rule 37 (j) (1) (2) of this court.) In Division 1 of its opinion the Court of Appeals held that there was ample evidence to support the findings of fact and the award of the full board to the effect that the decedent died from injuries sustained in an accident which arose out of and in the course of his employment with the Board of Education of Meriwether County. In Division 2 the Court of Appeals sustained the finding of the full Board of Workmen’s Compensation that for the purpose of workmen’s compensation the decedent was an employee of Meriwether County and the award was properly entered against the County. In Division 3 the Court of Appeals held: "In view of what we hold in Divisions 1 and 2, it follows that the award of the Board of Workmen’s Compensation was correct and we reverse with direction that such award be reinstated.”
The mandamus absolute of the trial judge complied with the ruling of the Court of Appeals in Rosser v. Meriwether County, 125 Ga. App. 239, supra, which has become the law of the case.

Judgment affirmed.


All the Justices concur.